UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-21528 BELL MICROPRODUCTS INC. (Exact name of registrant as specified in its charter) California 94-3057566 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1941 Ringwood Avenue, San Jose, California95131-1721 (Address of Principal Executive Offices) (Zip Code) (408) 451-9400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company þ (Do Not Check If A Smaller Reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ The number of shares of registrant’s Common Stock outstanding as of May 31, 2010 was 32,532,427. EXPLANATORY NOTE We originally filed our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 with the Securities and Exchange Commission (“SEC”) on May 17, 2010.We are filing this Amendment No. 1 to our Quarterly Report on Form 10-Q to restate certain items in our condensed consolidated statements of cash flows for the periods ended March 31, 2010 and 2009 and to disclose the remediation initiative associated with an additional material weakness.These restatements are required as a result of errors in the calculations and classification of foreign currency effects on our cash flows.See Note 14, Restatements of Condensed Consolidated Statements of Cash Flows, to our condensed consolidated financial statements included in this Quarterly Report on Form 10-Q/A.The restatements had no impact on our condensed consolidated balance sheets or statements of operations for any period presented. For the convenience of the reader, this Amendment No. 1 presents all information included in our Quarterly Report on Form 10-Q.The following items in this report have been amended to give effect to the restatement of our consolidated statements of cash flows: · Part I – Item 1.Financial Statements; · Part I – Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations; and · Part I – Item 4.Controls and Procedures. The exhibits filed with this Amendment No. 1 include current certifications of our principal executive officer and principal financial officer pursuant to Rule 13a-14 of the Securities Exchange Act of 1934 and Section 906 of the Sarbanes-Oxley Act of 2002. Except as described above, we have not otherwise amended or updated the disclosures presented in the Form 10-Q originally filed on May 17, 2010.Accordingly, this Form 10-Q/A should be read in conjunction with our filings with the SEC subsequent to the filing of the originally filed Form 10-Q. Throughout this Quarterly Report on Form 10-Q/A, all references to the “Company,” “Bell Micro,” “we,” “us” and “our” refer to Bell Microproducts Inc., a California corporation, and its subsidiaries, unless otherwise indicated or the context otherwise requires. - 2 - BELL MICROPRODUCTS INC. INDEX TO FORM 10-Q/A Forward-Looking Statements 4 PART I.FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II.OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 6. Exhibits 40 Signatures 41 Exhibit Index 42 - 3 - Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).You should not place undue reliance on these statements.These forward-looking statements include statements that reflect the current views of our senior management with respect to our financial performance and to future events with respect to our business and our industry in general.Statements that include the words “expect,” “intend,” “plan,” “believe,” “project,” “forecast,” “estimate,” “may,” “should,” “anticipate” and similar statements of a future or forward-looking nature identify forward-looking statements.Forward-looking statements address matters that involve risks and uncertainties.Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements.We believe that these factors include, but are not limited to, the following:the occurrence of any event, change or other circumstance that could give rise to the termination of our merger agreement with Avnet, Inc. (“Avnet”) that could require us to reimburse Avnet up to $2.5 million for fees and expenses and to pay Avnet a termination fee of up to $10.5 million (less any reimbursement of fees and expenses already made); the outcome of legal proceedings instituted against us and others relating to the proposed merger; the failure to obtain shareholder approval for the proposed merger or the failure to satisfy other conditions to completion of the merger; our inability to obtain any required regulatory approvals related to the merger in a timely manner, or at all; the failure of the merger to close for any other reason; risks that the proposed merger disrupts our current plans and operations and the potential difficulties in employee retention as a result of the merger; the effect of the announcement of the merger on our business and customer relationships, operating results and business generally, including our ability to retain key employees; the costs, fees, expenses and charges related to the merger, which we will not recover if we do not complete the merger; the material weaknesses in our internal control over financial reporting and in our disclosure controls and procedures; the outcome of any pending or future litigation or regulatory proceedings, including the current shareholder lawsuits related to the proposed merger and any claims or litigation related to the restatement of our consolidated financial statements; risks related to our substantial indebtedness, including the inability to obtain additional financing for our operations on terms acceptable to us or at all; our ability to comply with the financial covenants in our credit agreements; limitations on our operating and strategic flexibility under the terms of our debt agreements; our reliance on credit provided by our manufacturers to finance our inventory purchases; the effects of a prolonged economic downturn; our reliance on third parties to manufacture the products we sell; competition in the markets in which we operate; risks associated with doing business abroad, including foreign currency risks; our ability to accurately forecast customer demand and order sufficient product quantities; the fact that the products we sell may not satisfy shifting customer demand or compete successfully with our competitors’ products; loss or adverse effect on our supplier relationships, including the reduction or elimination of rebates offered by our manufacturers; our ability to achieve cost reductions and other benefits in connection with our strategic initiatives; our ability to attract and retain qualified personnel; and our inability to identify, acquire and integrate acquired businesses. The foregoing factors should not be construed as exhaustive and should be read together with the other cautionary statements included in this report and other reports we file with the Securities and Exchange Commission (the “SEC”), including the information in “Item 1A. Risk Factors in Part II of this Quarterly Report on Form 10-Q/A and “Item 1A. Risk Factors” in Part I of our Annual Report on Form 10-K/A (Amendment No. 2) for the year ended December 31, 2009.If one or more events related to these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may differ materially from what we anticipate. - 4 - Part I – FINANCIAL INFORMATION Item 1. Financial Statements BELL MICROPRODUCTS INC. Condensed Consolidated Balance Sheets (Unaudited) In thousands, except per share data March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets (1) Total current assets Property and equipment, net Goodwill Other intangibles, net Other long-term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Cash overdraft $ $ Accounts payable Borrowings under lines of credit Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Preferred stock, $0.01 par value, 10,000 shares authorized; none issued and outstanding — — Common stock, $0.01 par value, 80,000 shares authorized; 32,360 and 31,942 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (1)Prepaid expenses and other assets were reported separately in prior filings on Form 10-Q. The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - BELL MICROPRODUCTS INC. Condensed Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended March 31, March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expense Professional fees(1) Restructuring costs Total operating expenses Operating income Interest expense, net Foreign currency (gains) and losses ) Other income, net ) ) Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in per share calculation: Basic Diluted (1) Professional fees represent fees for audit, legal, tax and outside accounting advisor services, as well as the fees associated with the Company’s pending acquisition by Avnet, Inc. (See Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - BELL MICROPRODUCTS INC. Condensed Consolidated Statements of Cash Flows (Unaudited) In thousands Three Months Ended March 31, March 31, (Restated) (Restated) See Note 14 See Note 14 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt issuance costs Amortization of debt discount Stock-based compensation expense Provision for bad debts 13 Loss on currency remeasurement Other ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable and cash overdraft ) Other accrued liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from sale of property and equipment — 50 Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) under lines of credit ) Payment of debt financing costs ) ) Payments under long-term notes payable and capital lease obligations ) ) Proceeds from issuances of common stock 98 — Repurchases of common stock ) — Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash payments and receipts during the period: Interest $ $ Income taxes paid $ $ Income tax receipts $ $
